DREW, J.
This case was consolidated for trial with the case of Mrs. Laura Wilkerson vs. A. G. Faggard (No. 3748 La. App.) 127 So. 5. The issues and facts in both cases are the same, with the exception of the quantum of damages. See reasons in suit No. 3748, as to the liability of defendant.
The lower court found for plaintiff in the amount of $350, from which judgment defendant appealed. Plaintiff answered the appeal, praying that the judgment be increased to the amount sued for.
Plaintiff received bruises and cuts on the face and hands and limbs, and some gravel punctures in the skin of the body. She had undergone an abdominal operation a short time prior to the accident, and the wound was bruised to such an extent that it caused an abscess to form, which necessitated having the wound dressed daily for a period of two weeks. She suffered a great deal, both day and night, for several days, and to such an e.xtent as to necessitate the giving of opiates to relieve her. She was severely shocked and rendered extremely nervous for several days, and incapacitated for about six weeks. She suffered much mental anguish, due to the condition of her little girl, Louise, who was in a semi-conscious condition for some time after the accident, as well as over the condition of her mother, Mrs. Wilkerson, who was severely injured in the same accident.
We' think the amount awarded by tjie lower court should be increased from $350 to $500.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court be amended by increasing the amount awarded plaintiff, Mrs. Louise Solomon, against defendant, A. G. Faggard, from $350 to $500, and, as so amended, the judgment is affirmed. Defendant and appellant to pay the cost of the appeal.